Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2nd, 2020 has been considered by the examiner.
Claim Interpretation
Claims 13-16 recite what the sample to which the method of claim 1 is applied may comprise or the source of the sample.  These limitations do not affect how the method is performed.  The method of claim 1 is performed on the input sample regardless of its constituents or origin, therefore claims 13-16 are given no patentable weight and fail to further limit the method of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 2-5, the claims recite the structural features of the apparatus employed to practice the method of claim 1 and do not contain positively recited method steps further limiting the method of claim 1.  Also, as noted above, claims 13-16 recite what the sample to which the method of claim 1 is applied may comprise or its origin.  This does not further limit the method as the method of claim 1 as written is carried out the same way regardless of input or the origin of the sample to which the method is applied.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kukrer et al. “Mass Spectrometric Analysis of Intact Human Monoclonal Antibody Aggregates Fractionated by Size-Exclusion Chromatography”.
Regarding claim 1, Kukrer et al. discloses contacting a sample with a dimer species (Fig. 2) to a chromatographic system with a size exclusion chromatography resin (2199, High Performance Size Exclusion Chromatography (HP-SEC)), washing the resin with a mobile phase to provide an eluent with the dimer species (2199, High Performance Size Exclusion Chromatography (HP-SEC)), and identifying the dimer species in the eluent with a nano electrospray ionization mass spectroscopy (2199, 2203).
Claims 2-5 are rejected on the same grounds as claim 1 since claims 2-5 fail to further limit the method of claim 1.
Regarding claim 8, mobile phase of Kukrer et al. contains a volatile salt (2199, 2202).
Claims 13-16 are rejected on the same grounds as claim 1 since they fail to further limit the method of claim 1.
Regarding claim 17, Kukrer et al. discloses an apparatus comprising a chromatographic column comprising a size exclusion resin coupled to a nano electrospray ionization mass spectrometer (2199).
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest a method for quantifying a heterodimer species in a sample with first and second proteins comprising the steps of immobilizing an antibody specific to the first protein on a solid surface; incubating the sample with said antibody; capturing a precipitated sample; collecting a flow through;  -3-Atty. Docket No. 070816-01212 (10551-3US01) treating the precipitated sample with a first compound; treating the flow through with a second compound; mixing the treated precipitated sample and at least a portion of the treated flow through to form a mixture; and analyzing the mixture using a liquid chromatography coupled to a mass spectrometer to quantify the heterodimer species in the sample as set forth in claim 21.  Claims 23-28 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881